DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 12-28 are pending and examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites an oxygen concentration without reciting a unit. It’s unclear whether the recited concentration is by wt% or at%. Appropriate clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13, 15-21 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over JP’967 (JP2013-171967, IDS dated 03/18/2019, hereinafter “JP’967”), and further in view of US’383 (US 6,579,383, IDS dated 03/18/2019, hereinafter “US’383”).
Regarding claims 12, 17-18, 21 and 25-26, JP’967 teaches ([0001]; [0024] to [0073])) a method of producing a powder for a magnetic core comprising: making a powder by gas atomization; heating soft magnetic particles which may be Fe-Si-Al to form an oxide layer made of aluminum oxide on surface; and forming a nitride layer formed on the surface of the film-like oxide by heating at a temperature 1000 ºC or higher in the presence of nitrogen; filling a mold with the powder, press forming the powder into a core shape and heating the magnetic core. JP’967 does not explicitly disclose that the nitride layer is Al-nitride and the Al-oxide is O-deficient Al-oxide. However, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  As JP’967 discloses performing heat treatment of Fe-Si-Al alloy having Al-oxide in nitrogen at 1000 ºC or higher ([0040] to [0050]), which is similar to the nitriding process disclosed in the instant Specification (compare the process of JP’967 with  paragraph [0036] of instant Specification]), one of the ordinary skill in the art would expect that the nitride disclosed by JP’967 is Al-nitride when Fe-Si-Al having Al-oxide film is heat treated in nitrogen at 1000 ºC or higher and the Al-oxide became O-deficient after the Fe-Si-Al powder having Al-oxide film is heat treated in nitrogen at 1000 ºC or higher.
The difference between JP’967 and instant claims is that JP’967 teaches a gas atomization method, and claims 12 and 21 recite a water atomization method. However, making soft magnetic powder by water atomization method is well-known to one of ordinary skill in the art as evidenced by US’383. US’383 teaches a method of manufacturing a powder magnetic core and discloses that the powder is made either a water atomization process or a gas (Ar or N.sub.2) atomization process (Col 3, last paragraph). Thus, it would be obvious to one of ordinary skill in the art to make a magnetic powder with water atomization method as taught by US’383 in the process of JP’967 would be able to make magnetic powder with success as disclosed by US’383.
Regarding claim 13, JP’967 discloses that the surface of the powder is covered with Al-oxide ([0042]), which meets the recited oxygen concentration in claim 13.

Regarding claims 19-20 and 27-28, JP’967 teaches ([0001]; [0024] to [0051]; [0073])) a powder for a magnetic core comprising a composition of Fe-Si-Al. JP’967 does not teach the recited composition in claims 19-20 and 27-28. However, making magnetic core using the recited composition is well-known to one of ordinary skill in the art as evidenced by US’383. US’383 discloses that iron powder containing 0.5-15 mass% Si and 10 mass% or less of Al can be used to make magnetic core having high permeability (Abstract; [0001]). Thus, it would be obvious to one of ordinary skill in the art to make a magnetic core using iron powder containing 0.5-15 mass% Si and 10 mass% or less of Al as taught by US’383 in the process of JP’967 would be able to make a magnetic core with high permeability with success as disclosed by US’383. Assuming the iron powder contains 1 mass% Si and 2.5 mass% Al based upon the disclosure of US’383, Si+Al=3.5 mass%, Al/(Al+Si)=0.71, which meets the limitations recited in claims 19-20 and 27-28.

Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over JP’967 (JP2013-171967, IDS dated 03/18/2019, hereinafter “JP’967”) in view of US’383 (US 6,579,383, IDS dated 03/18/2019, hereinafter “US’383”), and further in view of JP’203 (JP2012-049203, IDS dated 03/18/2019, hereinafter “JP’203”).
Regarding claims 14 and 22, JP’967 in view of US’383 does not teach that the dust core contains glass on the surface of the insulating layer. JP’203 teaches a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/XIAOWEI SU/Primary Examiner, Art Unit 1733